

EXHIBIT 10.54
 
EMPLOYMENT AGREEMENT
 
AGREEMENT made and effective as of the 25th day of May, 2006 (the "Effective
Date") by and between NYFIX, INC. a Delaware corporation with its principal
office at 100 Wall Street, New York, NY 10005, and Donald Henderson, residing at
____________________ (hereinafter "Executive").
 
In consideration of employment by NYFIX, Inc., a Delaware corporation, or any
subsidiary or affiliate of NYFIX, Inc. (collectively, "NYFIX," "Employer" or the
"Company") and services therein rendered, the undersigned Executive and NYFIX
hereby agree as follows:
 
1. Employment.
 
The Company agrees to employ Executive, and Executive agrees to enter the employ
of the Company for the period stated in Section 3 hereof and upon the other
terms and conditions set forth herein.
 
2. Position and Responsibilities.
 
During the period of employment hereunder (the "Employment Period"), Executive
agrees to serve as Chief Technology Officer of the Company. The Executive shall
have the full responsibilities and authority consistent with such position and
report to the Chief Executive Officer ("CEO") of the Company.
 
3. Term of Employment.
 
The Employment Period shall be deemed to have commenced as of May 25, 2006 and
shall continue until December 31, 2007 unless further extended as provided in
this Section 3 or sooner terminated as provided in Section 19. Provided no
earlier termination pursuant to Section 19 has occurred, commencing on January
1, 2008, and on each successive anniversary thereafter, the Employment Period
shall be automatically extended for one additional calendar year, subject to
termination during such additional calendar year as provided in Section 19,
unless written notice, given at least 60 days prior to the beginning of such
additional calendar year, is provided by either party to the other that the term
of the Executive's employment hereunder (the "Contract Term") will not be so
extended.
 
4. Duties.
 
Except as otherwise provided herein and except for illness, permitted vacation
periods and permitted leaves of absence as otherwise approved by the Chief
Executive Officer of the Company (the "CEO"), the Executive agrees that during
the term of his employment hereunder he shall devote substantially his full
business time, efforts, skill and abilities to the business of the Company in
accordance with the reasonable directions and orders of the CEO and will use his
best efforts to promote the interests of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
5. Vacation.
 
In addition to paid holidays, as defined by the Company's holiday schedule,
Executive shall be eligible for four weeks paid vacation during each year of the
Employment Period, with vacation accruing on a prorata basis during each pay
period. All vacation periods shall be scheduled at the convenience of the
Employer.
 
6. Compensation.
 

 
(a)
Base Salary and Annual Bonus. Employer shall pay Executive as compensation for
Executive's services hereunder a total annual Base Salary of $350,000.00,
pro-rated to the extent Executive has not worked for all of _________ 2006, plus
an Annual Bonus calculated under the NYFIX Partnership Incentive Plan with a
target amount of 50%. The Annual Bonus, if any, is payable in cash upon the
earlier of (i) the filing of NYFIX's Annual Report for the year ended December
31, 2006; or (ii) the 15th day of the third month following the end of the
calendar year in which it is earned.

 

 
(b)
Other Compensation. The Company may extend special bonuses or incentives which
could include equity or equity related compensation awards (stock options,
restricted stock, restricted stock units, phantom stock, stock appreciation
rights, etc.). The granting of equity and equity related compensation awards to
the Executive under an equity incentive plan adopted by the NYFIX Board of
Directors and approved by the NYFIX stockholders (the "Plan"), shall (i) be made
at the same time the Board of Directors makes its first grant under the Plan
after the Effective Date of this Agreement to seven or more most highly
compensated senior executives other than the CEO and (ii) be in an amount and
form of equal or greater value at the time of the grant than that granted under
the Plan to the senior executive, other than the CEO, with the sixth highest
grant under the Plan (in terms of value at the time of grant). Any equity and
equity related compensation awards shall be subject to the terms of the Plan and
award agreements under which they are granted.

 

 
(c)
Benefits. Executive shall be entitled to participate in all such benefit plans
and payroll practices, in accordance with the terms thereof, as may from time to
time be generally made available to the Company's senior executives (including
without limitation - health/medical insurance plans, dental insurance plan, life
insurance plan, disability insurance plan, 401(k) and other pension and
retirement plan arrangements).

 
 
2

--------------------------------------------------------------------------------

 
 
7. Payment Terms. 
 
The salary payment shall be made in accordance with the usual payroll system of
the Company, presently bi-weekly.
 
8. Reimbursement of Expenses. 
 
Employer shall pay or reimburse Executive for all reasonable travel and other
expenses incurred by Executive in performance of Executive's obligations under
this Agreement, provided that such expenses are incurred in accordance with the
policies and procedures established by the Company. Such payments or
reimbursements will be made in accordance with the Company's reimbursement
policy for senior executives.
 
9. Non-Competition.
 
Except as required in the performance of his duties under this Agreement,
Executive will not: during any period he is performing services hereunder; and
(x) for the first six (6) months following the termination of employment by the
Executive for Good Reason due to a Change in Control; or (y) for the lesser of
one year following termination or the length of time the Executive is entitled
to payment under Section 20, either directly or indirectly in any capacity or
manner, without NYFIX prior written approval:
 

 
(a)
engage in any activity or employment where it could be reasonably anticipated
that Executive would or would be required or expected to use or disclose any
Confidential Information (as defined in Section 10(d) below) of NYFIX;

 

 
(b)
engage in activity or employment with any of the following companies: Thomson
Financial Services' Trade Route or autex, Transaction Network Services (TNS),
Radianz, or Liquidnet, or any successor-in-interest of any of them;

 

 
(c)
solicit business or accept orders for products and services competitive with
NYFIX products and services from any NYFIX client or prospective client with
whom Executive dealt, directly or indirectly, during the Employment Period;

 

 
(d)
develop, test or provide customer support for products or services competitive
with NYFIX products and services; or

 
 
3

--------------------------------------------------------------------------------

 
 

 
(e)
(i) hire any person who was employed by NYFIX at any time during the last six
months of the Employment Period; (ii) directly or indirectly induce or attempt
to induce, solicit or encourage any person to leave then current employment with
NYFIX; or (iii) advise or counsel any person, other than NYFIX, with respect to
the identity or skill set of anyone who was employed by NYFIX at any time during
the last six months of the Employment Period.

 
10. Non-Disclosure of Information.
 

 
(a)
Executive acknowledges that NYFIX's trade secrets, NYFIX's specific combination
of use of third-party parts, proprietary technology and software, information of
NYFIX's partners, customers, and suppliers, and other Confidential Information
as may be shared with Executive are valuable and unique assets of NYFIX or such
providing party. NYFIX and Executive recognize that access to and knowledge of
NYFIX's Confidential Information are essential to Executive's duties as a NYFIX
Executive.

 

 
(b)
Executive agrees that he will not, during the Employment Period or at any time
thereafter, except as required in the performance of Executive's duties
hereunder, or as agreed to in a prior writing signed by an authorized
representative of NYFIX, Inc. or as may be required by law or legal process: (i)
disclose any such Confidential Information to any person, firm, corporation, or
other entity for any reason or purpose whatsoever; (ii) copy any NYFIX
Confidential Information; or (iii) make use of any such Confidential Information
for Executive's own purposes or for the benefit of any person, firm,
corporation, or other entity, other than NYFIX, under any circumstances during
or after the Employment Period.

 

 
(c)
On written request made by NYFIX, Executive agrees to promptly return or destroy
(at NYFIX's option) all originals and copies of any NYFIX Confidential
Information and shall confirm in writing that this has been done and that no
other Confidential Information or copies thereof exist under Executive's
control.

 

 
(d)
The term "Confidential Information" shall mean trade secrets, confidential
knowledge, proprietary information and any other nonpublic data of the Company,
its partners, customers, or suppliers. By way of illustration but not
limitation, "Confidential Information" includes (i) inventions, trade secrets,
ideas, processes, formulas, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques, in each case,
to the extent such items relate to communications and/or business transactions
with one or more users over a computer network or the Internet; and (ii)
information regarding plans for research, development, new products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
information regarding the skills and compensation of any other employee of the
Company.

 
 
4

--------------------------------------------------------------------------------

 
 
11. The Company's Right to Inventions.
 

 
(a)
Executive shall promptly disclose, grant and assign to the Company for its sole
use and benefit any and all inventions, improvements, technical information,
methods and suggestions related to financial instruments or financial markets,
or technology related to either of them, made, conceived, reduced to practice or
learned by Executive, either alone or jointly with others, which Executive may
acquire or develop (whether or not during usual working hours) during the
Employment Period ("Company Inventions"), and all patent rights, copyrights,
trade secret rights and all other rights throughout the world (collectively,
"Proprietary Rights") related to Company Inventions, whether or not such Company
Inventions are patentable or registrable under copyright or similar statutes,
together with all patent applications, patents, copyrights and reissues thereof
that may at any time be granted for or upon any such Company Inventions.
Executive acknowledges that all original works of authorship which are made by
Executive (solely or jointly with others) within the scope of his employment and
which are protectable by copyright are "works made for hire," as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101).

 

 
(b)
In connection with the Company Inventions:

 

 
(i)
Executive shall without charge, but at the expense of the Company, promptly
execute and deliver such applications, assignments and other instruments as may
be reasonably necessary or proper to vest title to any Company Inventions and
related Proprietary Rights in the Company and to enable it to obtain and
maintain the entire right and title thereto throughout the world; and

 

 
(ii)
Executive shall provide to the Company at its expense (including a reasonable
payment for the time involved if Executive is not then an Executive) all
reasonable assistance to prosecute its Proprietary Rights, or to prosecute or
defend any litigation or other matter relating to such Proprietary Rights or
Company Inventions.

 
 
5

--------------------------------------------------------------------------------

 
 

 
(c)
Executive will assist the Company in obtaining and enforcing United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end Executive will execute, verify and deliver such documents
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for applying for, obtaining, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, Executive will
execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. Executive will assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
during and after the Employment Period, and the Company shall compensate
Executive at a reasonable rate for time actually spent by Executive after the
Employment Period providing such assistance.

 

 
(d)
If the Company is unable to obtain Executive's signature on any document related
to Company Inventions or Proprietary Rights, Executive hereby designates the
Company and its duly authorized agents as Executive's attorney in fact, to
execute, verify and file for Executive any such documents and to do all other
acts related to Company Inventions or Proprietary Rights with the same legal
effect as if executed or done by Executive. This power of attorney shall be
deemed coupled with an interest and shall be irrevocable. Executive hereby
waives and quitclaims to the Company any and all claims, of any nature
whatsoever, which Executive now has or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.

 
12. Obligation to Keep Company Informed. 
 
During the Employment Period and for a period of one (1) year thereafter,
Executive will promptly disclose to the Company fully and in writing and will
hold in trust for the sole benefit of the Company any and all Company
Inventions. In addition, Executive will promptly disclose to the Company all
patent applications filed by him within one (1) year after the Employment Period
that relate to Executive's employment with the Company.
 
13. Prior Inventions.
 
Any Inventions that Executive made before the Employment Period are excluded
from this Agreement. To avoid uncertainty, Executive lists in Exhibit "A" all
Inventions that Executive has, alone or with others, made before the Employment
Period, that Executive considers to be his property or the property of third
parties and that Executive wishes to have excluded from this Agreement. If
disclosure of an invention on Exhibit A would cause Executive to violate any
prior confidentiality agreement, Executive understands that he is not to list
that invention in Exhibit A but is to inform the Company that Executive has not
listed all inventions for that reason.
 
 
6

--------------------------------------------------------------------------------

 
 
14. No Improper Use Of Materials. 
 
During the Employment Period, Executive will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or
other person to whom Executive has an obligation of confidentiality, and
Executive will not bring onto the premises of the Company any unpublished
documents or any property belonging to any former employer or other person to
whom Executive has an obligation of confidentiality unless consented to in
writing by that former employer or person.
 
15. No Conflicting Obligation. 
 
Executive represents that his or her performance under this Agreement and as a
Company Executive does not and will not breach any non-compete agreement, any
non-solicitation agreement or any confidentiality agreement covering information
that Executive acquired before the Employment Period. Executive has not entered
into and will not enter into any oral or written agreement in conflict herewith.
 
16. Return of Company Documents. 
 
When Executive leaves the employ of the Company, Executive will deliver to the
Company all materials, including copies, acquired during the Employment Period
pertaining to the Company or its business, whether or not such materials contain
or disclose Confidential Information.
 
17. Legal and Equitable Remedies. 
 
Because Executive's services are personal and unique and because Executive may
have access to and become acquainted with Company Confidential Information, the
Company shall have the right to enforce the provisions of this Agreement by
injunction or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement, which Executive acknowledges will result in irreparable harm to the
Company.
 
 
7

--------------------------------------------------------------------------------

 
 
18. Indemnification.
 
EXECUTIVE SHALL INDEMNIFY THE COMPANY FULLY AGAINST ALL LOSSES, LIABILITIES,
COSTS (INCLUDING LEGAL COSTS) AND EXPENSES THAT THE COMPANY MAY INCUR AS A
RESULT OF ANY BREACH (INCLUDING A BREACH ARISING AS A RESULT OF NEGLIGENCE) OF
EXECUTIVE'S OBLIGATIONS SET FORTH UNDER SECTIONS 9, 10, 11, 14 AND 15 OF THIS
AGREEMENT. The Company shall (i) indemnify the Executive to the full extent
permitted by law for all expenses, costs, liabilities and legal fees which the
Executive may incur in the discharge of his duties hereunder; (ii) reimburse the
Executive for any reasonable legal fees and expenses incurred by the Executive
in contesting or disputing any termination of the Executive's employment
hereunder or in seeking to obtain or enforce any right or benefit provided by
this Agreement, but only if the Executive shall prevail with respect to the
preponderance of the matters at issue; and (iii) provide the Executive with the
same coverage afforded directors and other officers under a director's and
officer's liability insurance policy. The payments under (ii) above shall be
made within thirty (30) days after the Executive's request for payment is
received by the Company accompanied with such evidence of his having prevailed
(as described above) and such evidence of the fees and expenses incurred as the
Company may reasonably require.
 
19. Termination.
 

 
(a)
(a) This Agreement may be terminated by either party at any time upon thirty
(30) days written notice, except that the Company may terminate this Agreement
immediately for Cause. 

 

 
(b)
(b) Notwithstanding Section 19(a), Executive acknowledges that he or she is
responsible for any disclosure or use of Confidential Information that results
from Executive's failure to comply with the provisions of Section 10 and that
such failure to comply is grounds for disciplining Executive up to and including
immediate termination of Executive's employment with the Company without prior
notice.

 
20. Compensation Upon Termination
 

 
(a)
If during the Employment Period the Executive's employment is terminated (A) by
the Company other than for Cause or (B) by the Executive for Good Reason: the
Company shall continue to pay to the Executive (or his legal representatives or
estate) his Base Salary then in effect for the remainder of the Contract Term,
or if greater, a period of one year.

 
 
8

--------------------------------------------------------------------------------

 
 

 
(b)
Notwithstanding the provisions of subsection 20(a), if during the Employment
Period the Executive's employment is terminated by the Company other than for
Cause or by the Executive for Good Reason within twelve months after a Change in
Control, the Company shall pay the Executive in three equal successive monthly
payments, commencing on the first day of the month following termination of
employment that in the aggregate are equal to either (1) three times the sum of
(x) the Executive's annualized Base Salary then in effect and (y) annualized
target Annual Bonus (or the actual Annual Bonus earned by the Executive during
the immediately preceding year, determined on an annualized basis, if greater
than the target Annual Bonus) (the sum of (x) and (y) hereinafter being referred
to as the "Change in Control Amount") should such termination occur at a time
when the Company has not made equity grants to the Executive or the Executive is
not at least 50% vested in all of such grants that have been made to him prior
to the Change in Control; or (2) two times the Change in Control Amount should
such termination occur at a time when the Company has made equity grants to the
Executive and the Executive is at least 50% vested in all such grants that have
been made to him prior to the Change in Control. The timing for any payment
provided for in this paragraph shall be subject to the provisions of Section 27
of this Agreement. For purposes of Section 20(b)(i)(1) or (2), a grant made
prior to a Change in Control, including one for which Executive receives the
stock of an acquirer in a Change of Control, shall be deemed to be vested as of
termination of Executive's employment after the Change in Control where vesting
of such grant continues to occur after such termination.   

 

 
(c)
For twelve (12) months following termination of employment, Executive shall be
entitled to coverage at Company's sole expense under all medical, dental and
life insurance benefit programs that the Company generally makes available to
its employees and senior executives during such twelve-month period, provided
that the Executive's participation is possible under the general terms and
provisions of such plans and programs.

 

 
(d)
The Executive's right to exercise and/or the Executive's vesting in equity or
equity related compensation awards shall continue during the period of the
Consultancy Agreement referred to in Section 28, to the extent permitted under
the applicable Plan, and management will make all reasonable efforts to see that
any such Plan so provides. The amount of any payment or benefit provided for the
Executive hereunder shall not be reduced by retirement benefits or by offset
against any amount claimed to be owed by the Executive to the Company.
Furthermore, the Executive shall not be required to mitigate the amount of any
payment provided for the Executive by seeking other employment or otherwise,
nor, shall the amount of any payment or benefit provided for the Executive
hereunder be reduced by any compensation earned by the Executive as a result of
employment by another employer (provided such employment does not violate the
provisions of Section 9 of this Agreement).

 
 
9

--------------------------------------------------------------------------------

 
 

 
(e)
For purposes of this Agreement, the occurrence of a Change in Control event
shall be certified objectively by the CEO of the Company solely on a ministerial
basis based on the definitions provided in subsection (h) of this Section 20 and
such certification shall not involve any discretionary authority.

 

 
(f)
For purposes of this Agreement, "Cause" means any of the following: (i) a
material breach by the Executive of any of the material obligations to which he
is subject under this Agreement; (ii) Executive engaging in willful misconduct
which is materially injurious to the Company, its customers or suppliers; or
(iii) Executive engaging in any act of fraud or other conduct which would
constitute a felony under federal or state law.

 

 
(g)
The Executive shall have "Good Reason" for terminating his employment with the
Company under this Agreement if either or both of the following occur:

 

 
(i)
a material reduction by the Company in the Executive's Base Salary or the
minimum target amount of the Annual Bonus without the Executive's prior written
consent, unless the material reduction in the minimum target amount of the
Annual Bonus is proportionate with the reduction in such minimum target amount
for other senior executives; or

 

 
(ii)
there is a change in the Executive's status or reporting responsibilities that
does not reflect a promotion, and a material reduction by the Company in the
Executive's total cash compensation (Base Salary and the minimum target amount
of the Annual Bonus), without the Executive's prior written consent as long as
notification of intent to terminate employment for Good Reason by the Executive
to NYFIX or the successor Employer, in the event of a Change in Control, occurs
within no more than 1 year after the change in such status or reporting
responsibilities.

 
 
10

--------------------------------------------------------------------------------

 
 

 
(h)
For purposes of this Agreement, "Change in Control" means any of the following
events:

 

 
(i)
A change in the ownership of the Company. A change in ownership of the Company
occurs on the date that any one person, or more than one person acting as a
group (as defined in regulations under Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code")) acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
50% of the total fair market value or total voting power of the stock of the
Company. However, if any one person, or more than one person acting as a group
is considered to own more than 50% of the total fair market value or total
voting power of the stock of the Company, the acquisition of additional stock by
the same person or persons shall not be considered to cause a change in
ownership of the Company (or to cause a change in effective control of the
Company within the meaning of subparagraph (ii) below). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock. For purposes of this
subsection (i), a change in ownership of the Company only occurs when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction; or

 

 
(ii)
A change in effective control of the Company. A change in the effective control
of the Company occurs only on the date that either:

 

 
(A)
Any one person or more than one person acting as a group (as defined in
regulations under Section 409A of the Code) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 35% or more of the
total voting power of the stock of the Company, or

 

 
(B)
A majority of members of the Company's board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's board of directors prior to the date of
the appointment or election; or

 
 
11

--------------------------------------------------------------------------------

 
 

 
(iii)
A change in the ownership of a substantial portion of the Company's assets. A
change in ownership of a substantial portion of the Company's assets occurs on
the date that any one person or more than one person acting as a group (as
defined in regulations under Section 409A of the Code) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

 
(A)
A transfer of assets by the Company is not treated as a change in the ownership
of such assets if the assets are transferred to― (1) a shareholder of the
Company (immediately before the asset transfer) in exchange for or with respect
to its stock; (2) an entity, 50 percent or more of the total value or voting
power of which is owned, directly or indirectly, by the Company; (3) a person,
or more than one person acting as a group, that owns, directly or indirectly, 50
percent or more of the total value or voting power of all the outstanding stock
of the Company; or (4) an entity, at least 50 percent of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(3). For purposes of this paragraph and except as otherwise provided, a person's
status is determined immediately after the transfer of the assets.

 

 
(i)
For purposes of subsection (h) of this Section 20, the term "Company" includes
only (i) the corporation for whom the Executive is performing services at the
time of the Change in Control event; (ii) the corporation that is liable for the
payment under this Section 20 (or all corporations liable for the payment if
more than one corporation is liable); or (iii) a corporation that is a majority
shareholder of a corporation identified in (i) or (ii), or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in (i) or
(ii). For purposes of this paragraph, a majority shareholder is a shareholder
owning more than 50% of the total fair market value and total voting power of
such corporation.

 
 
12

--------------------------------------------------------------------------------

 
 

 
(j)
For purposes of subsections (h) and (i) of this Section 20, Section 318 of the
Code shall apply to determine stock ownership. Stock underlying a vested option
is considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested options). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treas. Reg. §1.83-3(b) and (j)), the stock underlying the option is
not treated as owned by the individual who holds the option.

 
21. Limitation on Payment Obligation.
 

 
(a)
Notwithstanding any other provision of this Agreement, any "parachute payment"
to be made to or for the benefit of the Executive, whether pursuant to this
Agreement or otherwise, shall be modified to the extent necessary so that the
requirements of either subparagraph (i) or (ii) below are satisfied:

 

 
(i)
The aggregate "present value" of all "parachute payments" payable to or for the
benefit of the Executive, whether pursuant to this Agreement or otherwise, shall
be less than three times the Executive's "base amount"; or

 

 
(ii)
Each "parachute payment" to or for the benefit of the Executive, whether
pursuant to this Agreement or otherwise, shall be in an amount which does not
exceed the portion of the "base amount" allocable to such "parachute payment".

 

 
(iii)
For the purposes of this limitation, no "parachute payment," the receipt of
which the Executive shall have effectively waived prior to the date which is
fifteen (15) days following termination of employment and prior to the earlier
of the date of constructive receipt and the date of payment thereof, shall be
taken into account.

 

 
(b)
Notwithstanding any other provision of this Agreement, no "illegal parachute
payments" shall be made to or for the benefit of the Executive.

 

 
(c)
For purposes of this Section:

 

 
(i)
The term "base amount" shall have the meaning set forth in section 280G (b) (3)
of the Code;

 
 
13

--------------------------------------------------------------------------------

 
 

 
(ii)
The term "parachute payment" shall mean a payment described in section 280G (b)
(2) (A) and not excluded under Section 280G (b) (6) of the Code;

 

 
(iii)
The term "illegal parachute payment" shall mean a payment described in section
280G (b) (2) (B) of the Code;

 

 
(iv)
"Present value" shall be determined in accordance with section 280G (d) (4) of
the Code; and

 

 
(v)
The portion of the "base amount" allocable to any "parachute payment" shall be
determined in accordance with section 280G (b) (3) of the Code.

 

 
(d)
This Section shall be interpreted and applied to limit the amounts otherwise
payable to the Executive under this Agreement or otherwise only to the extent
required to avoid the imposition of excise taxes on the Executive under section
4999 of the Code or the disallowance of a deduction to the Company under section
280G(a) of the Code, except that the Executive shall be presumed to be a
disqualified individual for purposes of applying the limitations set forth in
subsection (a) above without regard to whether or not the Executive meets the
definition of disqualified individual set forth in section 280G(c) of the Code.
In the event that the Company and the Executive are unable to agree as to the
application of this Section, the Company's independent auditors shall select
independent tax counsel to determine the amount of such limits. Such selection
of tax counsel shall be subject to the Executive's consent, provided that the
Executive shall not unreasonably withhold his consent. The determination of such
tax counsel under this Section shall be final and binding upon the Company and
the Executive.

 
22. Claims Procedures for Termination Pay.
 
The CEO of NYFIX, Inc. (the "CEO") may, and upon reasonable written request from
the Executive shall, provide to the Executive information as to the amount, if
any, to which the Executive is entitled under the terms of subsections 20(a) and
(b) of this Agreement following termination of his employment ("Termination
Pay"). If the Executive disagrees with such determination, he shall provide
written notice to that effect to the CEO. If no such notice is received by the
CEO within the later of sixty (60) days after the termination of the Executive's
employment with the Company or ninety (90) days after the Executive receives
written notification of the amount of Termination Pay from the CEO, the CEO's
determination shall be final, and no claim for a different Termination Pay shall
be permitted. In the event any such claim is duly filed for a different
Termination Pay, the CEO shall exercise his best efforts to act upon such claim
within sixty (60) days after its receipt. If such claim is denied, in whole or
in part, the CEO shall give notice in writing of such denial to the Executive
within sixty (60) days after receipt of the claim, setting forth (i) one or more
specific reasons for such denial; (ii) specific reference to pertinent
provisions of this Agreement on which the denial is based; (iii) a description
of any additional material or information necessary for the Executive to perfect
the claim and an explanation of why such material or information is necessary;
and (iv) information to the effect that the Executive may request a full review
of such claim by filing with the CEO, within sixty (60) days after the Executive
has received such notice, a request for such review, including, a statement of
the CEO's opinion as to whether, in the Company's opinion, the Executive has a
right to bring a civil action under Section 502 of the Employee Retirement
Income Security Act of 1974 ("ERISA"), as amended following an adverse benefit
determination on review, and, if so, a statement of that right. In the event any
such request for review is duly submitted, the CEO shall review the claim within
sixty (60) days and the Executive shall be given written notice of the result of
such review, which shall be final within the Company, but shall be subject to
review under the Agreement to Arbitrate Claims and otherwise pursuant to Section
25.2 . If such claim is denied in whole or in part, such notice shall include
(i) one or more specific reasons for such denial; (ii) specific reference to
pertinent provisions of this Agreement on which the denial is based; (iii) a
statement that the Executive is entitled to receive upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim; and (iv) a statement of the CEO's opinion as
to whether, in the Company's opinion, the Executive has a right to bring a civil
action under Section 502 of ERISA, and, if so, a statement of that right. The
Executive may designate any other person to act on his behalf in pursuing a
benefit claim or appealing the denial of a benefit claim under the terms of
these procedures. The Company in its discretion may amend, modify or eliminate
these procedures or substitute different procedures, at any time and from time
to time, provided that any such change does not materially affect Executive's
review rights in an adverse manner under this Section 22 without Executive's
prior written consent.
 
 
14

--------------------------------------------------------------------------------

 
 
23. Notices.
 
Any notices under this Agreement shall be given at the address specified below
or at such other address as the party shall specify in writing. Such notice
shall be deemed given upon personal delivery or, if sent by certified or
registered mail, three days after the date of mailing.
 
24. Representations.
 
Executive hereby represents and warrants that there is no action, proceeding or
investigation pending or, to Executive's knowledge, threatened against him and
Executive has not been convicted of, pleaded nolo contendere to, or had an order
issued or consent decree entered into in respect of, a charge of violating
securities laws or any felony.
 
 
15

--------------------------------------------------------------------------------

 
 
25. General Provisions.
 
25.1 Governing Law.
 
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE INTERNAL
SUBSTANTIVE LAWS, AND NOT THE LAWS OF CONFLICTS, OF THE STATE OF NEW YORK.
 
25.2 Venue.
 
Except as set forth in the Agreement to Arbitrate Claims dated May 25, 2006,
between Executive and NYFIX (the "Arbitration Agreement"), attached hereto as
Exhibit B and incorporated herein, Executive and NYFIX agree that the exclusive
forum for the resolution of any and all disputes or controversies that may arise
between them relating to this Agreement shall be the courts of the State of New
York or of the United States of America located in New York County, New York,
and by execution and delivery of this Agreement, Executive and NYFIX each hereby
accepts, generally and unconditionally, the exclusive jurisdiction of those
courts. Executive and NYFIX each hereby irrevocably waives, in connection with
any such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.
 
25.3 Entire Agreement.
 
This Agreement and the Arbitration Agreement set forth the entire agreement and
understanding between the Company and Executive relating to the subject matter
hereof and supersede and merge all prior oral and written agreements and
discussions between the parties relating to that subject matter. No modification
of or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing signed by the party to be
charged. Any subsequent change or changes in Executive's duties, salary or
compensation will not affect the validity or scope of this Agreement. If there
is a conflict between this Agreement and the Arbitration Agreement, the
Arbitration Agreement governs and controls.
 
25.4 Consultancy.
 
As used in this Agreement, the term "Employment Period" does not include any
time during which Executive may be or have been retained by the Company as a
consultant.
 
 
16

--------------------------------------------------------------------------------

 
 
25.5 Enforcement; Severability.
 
It is the desire and the intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policy of the jurisdictions in which enforcement is sought. Accordingly,
if any particular portion or provision of this Agreement shall be adjudicated to
be invalid or unenforceable, the remaining portion or such provision or the
remaining provisions of this Agreement, or the application of such provision or
portion of such provision as is held invalid or unenforceable to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be effected thereby.
 
25.6 Successors and Assigns.
 
This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts have
accrued to him under this Agreement up until the time of his death, all such
amounts unless otherwise provided herein shall be paid in accordance with the
terms of this Agreement to the Executive's devisee, legatee, or other designee
or, if there is no such designee, to the Executive's estate. This Agreement will
be binding upon Executive's heirs, executors, administrators and other legal
representatives and will be for the benefit of the Company, its successors and
its assigns; provided, that the Company and any such successor or assign shall
provide prompt notice to Executive of any assignment of this Agreement.
 
25.7 Survival.
 
The provisions of this Agreement shall survive the assignment of this Agreement
by the Company to any successor in interest or other assignee. The provisions of
Sections 9, 10, 11, 12, 13, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 and 27 which
by their nature and context, are intended to survive any termination of
Executive's employment with the Company and shall so survive such termination.
 
25.8 Waiver.
 
No waiver by either party hereto of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by either party hereto
shall be construed as a waiver of any other right. Neither party hereto shall be
required to give notice to enforce strict adherence to all terms of this
Agreement.
 
25.9 No Unannounced Modifications to Signature Documents.
 
By signing and delivering this Agreement and/or any schedule, exhibit,
amendment, or addendum thereto, each party will be deemed to represent to the
other that the signing party has not made any changes to such document from the
draft(s) originally provided to the other party by the signing party, or vice
versa, unless the signing party has expressly called such changes to the other
party's attention in writing (e.g., by "redlining" the document or by a comment
memo or email).
 
 
17

--------------------------------------------------------------------------------

 
 
26. Non-Disparagement.
 
Except as required or permitted under law, neither party, nor any director,
officer, employee, agent or other representative of either party shall in any
way, and at any time during or after the Employment Period, make any derogatory
or defamatory remarks about the other party that may disparage him or it in any
manner.
 
27. Section 409A Requirements.
 
This Agreement is intended to satisfy in form and operation the requirements of
the terms of Section 409A of the Code to the extent applicable and any
applicable guidance or regulations, including transition rules, thereunder
(collectively, "Section 409(A)"). To the extent required by Section 409A, and
notwithstanding any other provision of this Agreement, no payment or benefit
that constitutes deferred compensation for purposes of Section 409A will be
provided to the Executive following his separation from service prior to the
first to occur of (i) the date of the Executive's death or (ii) the first day of
the seventh month following the month in which his separation from service
occurs, if he is a "specified employee" (as defined under Section
409A(a)(2)(B)(i) of the Code). Any payment that is delayed pursuant to the
provisions of the immediately preceding sentence shall instead be paid in a lump
sum promptly following the first to occur of the two dates specified in the
immediately preceding sentence. Furthermore and notwithstanding any other
provision of this Agreement to the contrary, this Agreement is deemed to be
modified in any way necessary to satisfy the requirements of Section 409A as
determined by the Company in its good faith discretion.
 
EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT AFFECTS HIS RIGHTS TO INVENTIONS
EXECUTIVE MAKES DURING EMPLOYMENT WITH THE COMPANY, AND RESTRICTS EXECUTIVE'S
RIGHTS TO DISCLOSE OR USE THE COMPANY'S CONFIDENTIAL INFORMATION AND TO COMPETE
IN BUSINESS WITH THE COMPANY, DURING AND AFTER SUCH EMPLOYMENT.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
18

--------------------------------------------------------------------------------

 

EXECUTIVE HAS CAREFULLY READ THIS EMPLOYMENT AGREEMENT AND UNDERSTANDS ITS
TERMS. EXECUTIVE HAS COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.
 
Dated:   May 25, 2006

       
   
  Signature
    
/s/ Donald Henderson     
 

--------------------------------------------------------------------------------

Donald Henderson

 
Dated May 25, 2006


NYFIX, Inc.




By: /s/ Robert C. Gasser

--------------------------------------------------------------------------------

Robert C. Gasser
President and Chief Executive Officer


 
19

--------------------------------------------------------------------------------

 

EXHIBIT A
 
To: NYFIX, Inc.:
 
1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment by NYFIX, Inc. or any of its subsidiaries
or affiliates (collectively, the "Company") that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
employment by the Company that I desire to remove from the operation of the
Executive Agreement to which this Exhibit A is attached.
 
___ No inventions or improvements.
 
___ See below:
 
___ Additional sheets attached.
 
2. I propose to bring to my employment the following materials and documents of
a former employer:
 
___ No materials or documents.
 
___ See below:

 
___ Additional sheets attached.

 

      Signature: /s/  

--------------------------------------------------------------------------------

Donald Henderson

 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT B
 
AGREEMENT TO ARBITRATE CLAIMS
 
I recognize that differences may arise between me and NYFIX, Inc. or one of its
present or future subsidiaries or affiliates during or after my employment with
the Company, and that those differences may or may not be related to my
employment. I understand and agree that by entering into this Agreement to
Arbitrate Claims ("Agreement"), I anticipate gaining the benefits of a
non-judicial, impartial dispute-resolution procedure.
 
I understand that any reference in this Agreement to "the Company" will include
not only NYFIX, Inc., but also all NYFIX, Inc. present and future subsidiaries
and affiliates, and all successors and assigns of any of them.
 
Claims Included by the Agreement
 
Except as excluded in the following provision, "Claims Not Included by the
Agreement," the Company and I mutually consent to the resolution by arbitration
of all claims or controversies ("Claims"), whether or not arising out of my
employment (or its termination), that the Company may have against me or that I
may have against the Company or against any of its officers, directors,
employees or agents in their capacity as such or otherwise. This includes, but
is not limited to, the following:
 
1) Any and all claims for wrongful discharge; breach of contract, both express
and implied; breach of the covenant of good faith and fair dealing, both express
and implied; negligent or intentional infliction of emotional distress;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;
 
2) Any and all claims for violation of any federal, state or municipal statute
including, but not limited, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the New
York Human Rights Law, the New York City Administrative Code, as amended from
time to time;
 
3) Any and all claims arising out of any other applicable laws, rules and
regulations of any jurisdiction whatsoever.
 
Claims Not Included by the Agreement
 
Claims I may have for workers' compensation or unemployment compensation
benefits are not covered by this Agreement.
 
Claims for provisional relief, such as temporary restraining orders, preliminary
injunctions, attachments and the like, and claims for permanent injunctive and
other equitable relief are not covered by this Agreement. Specifically, claims
related to the enforcement of any confidentiality obligation, whether arising
from contract or otherwise, between me and the Company are not covered by this
Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
Representation
 
Any party may be represented by an attorney of his, her or its choice.
 
Discovery
 
Each party shall have the right to take the deposition of a number of
individuals to be agreed upon by the parties hereto and any expert witness
designated by another party. Each party also shall have the right to make
requests for production of documents to any party. The right to compel testimony
by subpoena specified below shall be applicable to discovery pursuant to this
paragraph. Additional discovery may be had only where the Arbitrator selected
pursuant to this Agreement so orders, upon a showing of substantial need.
 
Designated of Witnesses
 
At least 30 days before the arbitration, the parties must exchange lists of
witnesses, including any expert, and copies of all exhibits to be used at the
arbitration.
 
Subpoenas
 
Each party shall have the right to subpoena witnesses and documents for the
arbitration.
 
Arbitration Procedures
 
The Company and I agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current Model Employment
Arbitration Procedures of the American Arbitration Association ("AAA") before an
arbitrator who is licensed to practice law in the State of New York ("the
Arbitrator"). The arbitration shall take place in the County of New York, New
York.
 
The Arbitrator shall be selected as follows: The AAA shall give each party a
list of 5 arbitrators drawn from its panel of labor and employment arbitrators.
Each side may strike all names on the list it deems unacceptable. If only one
common name remains on the lists of all parties, said individual shall be
designated as the Arbitrator. If more than one common name remains on the lists
of all parties, the parties shall strike names alternately until only one
remains. If no common name remains on the lists of all parties, the AAA shall
furnish an additional list or lists until the arbitrator is selected.
 
 
22

--------------------------------------------------------------------------------

 
 
The Arbitrator shall apply the substantive law of New York. The New York Rules
Of Evidence shall apply. The Arbitrator, and not any federal, state, or local
court or agency, shall have exclusive authority to resolve any dispute relating
to the interpretation, applicability, enforceability or formation of this
Agreement, including but not limited to any claim that all or any part of this
Agreement is void or voidable. The arbitration shall be final and binding upon
the parties.
 
The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person as
the Arbitrator deems necessary. The Arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal rules of
Civil Procedure.
 
Either party, at its expense, may arrange for and pay the cost of a court
reporter to provide a stenographic record of proceedings.
 
Either party, upon request at the close of hearing, shall be given leave to file
a post-hearing brief. The time for filing such a brief shall be set by the
Arbitrator.
 
Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided in this Agreement, both the Company and I agree
that neither of us shall initiate or prosecute any lawsuit or administration
action (other than an administrative charge of discrimination) in any way
related to any claim covered by this Agreement.
 
The Arbitrator shall render an award and written opinion in the form typically
rendered in labor arbitrations.
 
Arbitration Fees and Costs
 
The Company and I initially shall equally share the fees and costs of the
Arbitrator. Each party will deposit funds or post other appropriate security for
its share of the Arbitrator's fee, in an amount and manner determined by the
Arbitrator, 10 days before the first day of hearing. Notwithstanding the
foregoing, the Arbitrator shall have the authority to reallocate its costs and
fees between the parties hereto as he or she deems appropriate. Each party shall
pay for its own costs and attorneys' fees, if any. However, if any party
prevails on a statutory claim that affords the prevailing party attorneys' fees,
or if there is a written agreement providing for fees, the Arbitrator may award
reasonable fees to the prevailing party.
 
Requirements for Modification or Revocation
 
This Agreement to arbitrate shall survive the termination of my employment. It
can only be revoked or modified by a writing signed by the parties that
specifically states an intent to revoke or modify this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
Sole and Entire Agreement
 
This is the complete agreement of the parties on the subject of arbitration of
disputes. This Agreement supersedes any prior or contemporaneous oral or written
understanding on the subject. No party is relying on any representations, oral
or written, on the subject of the effect, enforceability or meaning of this
Agreement, except as specifically set forth in this Agreement.
 
Construction
 
If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.
 
Consideration
 
The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, as well as the Company's agreement
to employ me and to grant me stock options, provide consideration to enter into
this Agreement.
 
Not an Employment Agreement
 
This Agreement is not, and shall not be construed to create, any contract of
employment, express or implied. Nor does this agreement in any way alter the
"at-will" status of my employment, which can only be affected by an express
written employment agreement signed by me and an authorized representative of
the Company.
 
No Unannounced Modifications to Signature Documents 
 
By signing and delivering this Agreement and/or any schedule, exhibit,
amendment, or addendum thereto, the Company and I will each be deemed to
represent to the other that the signing party has not made any changes to such
document from the draft(s) originally provided to the other party by the signing
party, or vice versa, unless the signing party has expressly called such changes
to the other party's attention in writing (e.g., by "redlining" the document or
by a comment memo or email).
 
Voluntary Agreement
 
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.
 
 
24

--------------------------------------------------------------------------------

 
 
I FURTHER ACKNOWLEDGE THAT I HAVE HAD THE OPPORTUNITY TO DISCUSS THIS AGREEMENT
WITH MY OWN ATTORNEY AND HAVE DONE SO TO THE EXTENT THAT I HAVE WISHED.
 
EMPLOYEE:
 
NYFIX, INC.:
     

--------------------------------------------------------------------------------

Signature of Employee
 

--------------------------------------------------------------------------------

Signature of Authorized Company Representative
     
Donald Henderson
 
Robert C. Gasser, President and Chief Executive Officer
     

--------------------------------------------------------------------------------

Print Name of Employee
 

--------------------------------------------------------------------------------

Print Name and Title of Representative
_____________, 2006
 
___________, 2006
Date
 
Date



 
25

--------------------------------------------------------------------------------

 
 